Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 2nd day of February 2007 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 11th day of October 2007."
"Defendant's petition for discretionary review as to additional issues is allowed with respect to defendant's argument that his appeal of his jury conviction for conspiracy to traffick by possessing 100 or more but less than 500 dosage of methylenediox-yamphetamine was not in violation of the North Carolina Rules of Appellate Procedure. The remainder of defendant's petition for discretionary review as to additional issues is denied. By Order of the Court in Conference, this 11th day of October, 2007."